Title: To James Madison from Charles Yancey, 30 January 1823
From: Yancey, Charles
To: Madison, James


                
                    Dear Sir.
                    Richmond Va. 30 Jany. 1823
                
                Your letter enclosing a $5 Note for the Va. Times to you one year, Was duly Recd. & I delay’d the answer for Mr. Crawfords arrival which is hourly expected. So soon as he comes a Rect. will be forwarded to you. I have the pleasure to say to you, that your old fellow servants Messrs Jefferson, & Monroe have made a similar request. I avail myself of this opportunity, to assure you, that I hold in gratefull Remembrance, the Many Years hard Labour you have spent in the service of your Country, & sincerely hope you may enjoy a long & peacefull retirement. I am your friend & Mo. Ob. Sert.
                
                    Charles Yancey
                
            